Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on September 28, 2020 was received and has been entered.  Claim 7 was amended. Claims 8 and 11 were cancelled. Claims 7, 9-10, and 12 are in the application. Claims 1-6 have been withdrawn. Replacement Paragraphs was submitted to describe Fig. 2 and correct the reference to a tradename.  A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Aldo Martinez on March 11, 2021. Support for this amendment is found in paragraphs 42, 50-53, 56-59, and 62-65 of the printed publication and Figs. 2-8.
Please cancel claims 1-6.
Please amend claims 7, 9-10, and 12 as follows: 
 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claim Rejections
The claim rejections under pre-AIA  35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are withdrawn based on the Examiner's amendment of claim 7.
Reasons for Allowance
Claims 7, 9-10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 7 recites:  
Claim 7. (Currently Amended) An ultraviolet irradiation device that irradiates an ultraviolet curable resin, with an ultraviolet light emitted from semiconductor ultraviolet light emitting elements, and cures the ultraviolet curable resin, which has been applied around an optical fiber by a resin coating device, the ultraviolet irradiation device comprising: 
plural ultraviolet irradiation units that each have plural semiconductor light emitting elements  from which the ultraviolet light is emitted toward the ultraviolet curable resin, each of the plural ultraviolet irradiation units includes a circle which has an open space between the circle of an adjacent ultraviolet irradiation unit in a length direction of the optical fiber, wherein each of the plural ultraviolet irradiation units includes the semiconductor light emitting elements arranged around the circle, with each circle having a center on a central axis and each circle having a circumference about the central axis;  each of the plurality ultraviolet irradiation units being arranged relative to the plurality of the ultraviolet irradiation units in the length direction 5Application No. 16/001,985Reply to Office Action of May 7, 2020of the optical fiber such that the optical fiber passes longitudinally through an inside of the ultraviolet irradiation device along the center of each circle of the plural ultraviolet irradiation units,   wherein a first ultraviolet irradiation unit is arranged to have the semiconductor ultraviolet light emitting elements at different positions on the circumference of each circle around the central axis relative to the central  axis that extends in a traveling  direction of the optical fiber in comparison to positions of the semiconductor ultraviolet light emitting elements on the circumference around the central axis of a second ultraviolet irradiation unit, wherein semiconductor ultraviolet light emitting elements in the first and second ultraviolet irradiation units are rotationally deviated from an angularly adjacent semiconductor ultraviolet light emitting element in a same ultraviolet irradiation unit, and
 the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units are installed at an incline in each of the plural ultraviolet irradiation units to emit the ultraviolet light toward a single point on the central axis extending lengthwise in the length direction of the optical fiber; and the positions of the semiconductor ultraviolet light emitting elements form a cylindrical surface with the central axis of the plural ultraviolet irradiation units and along which the optical fiber travels.  “

In regards to independent claim 7, the closest prior art of record US Pat. Pub. No. 20120315023 A1 to Collins et al (hereinafter Collins), does not teach nor suggest:  		“ Claim 7. (Currently Amended) An ultraviolet irradiation device that irradiates an ultraviolet curable resin, with an ultraviolet light emitted from semiconductor ultraviolet light emitting elements, and cures the ultraviolet curable resin, which has been applied around an optical fiber by a resin coating device, the ultraviolet irradiation device comprising: 			… each of the plural ultraviolet irradiation units includes a circle which has an open space between the circle of an adjacent ultraviolet irradiation unit in a length direction of the optical fiber, wherein each of the plural ultraviolet irradiation units includes the semiconductor light emitting elements arranged around the circle, with each circle having a center on a central axis and each circle having a circumference about the central axis; 			 …	wherein a first ultraviolet irradiation unit is arranged to have the semiconductor ultraviolet light emitting elements at different positions on the circumference of each circle around the central axis relative to the central  axis that extends in a traveling  direction of the optical fiber in comparison to positions of the semiconductor ultraviolet light emitting elements on the circumference around the central axis of a second ultraviolet irradiation unit, wherein semiconductor ultraviolet light emitting elements in the first and second ultraviolet irradiation units are rotationally deviated from an angularly adjacent semiconductor ultraviolet light emitting element in a same ultraviolet irradiation unit, and the semiconductor ultraviolet light emitting elements included in the plural ultraviolet irradiation units are installed at an incline in each of the plural ultraviolet irradiation units to emit the ultraviolet light toward a single point on the central axis extending lengthwise in the length direction of the optical fiber; …   .  
as recited in independent claim 7.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner